


109 HR 5816 IH: To require budgeting for ongoing military

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5816
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Ford introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require budgeting for ongoing military
		  operations.
	
	
		1.Budgeting for ongoing
			 military operationsThe
			 President’s budget submitted pursuant to section 1105(a) of title 31, United
			 States Code, for each fiscal year after fiscal year 2007 shall include—
			(1)a
			 request for funds for such fiscal year for ongoing military operations in
			 Afghanistan and Iraq;
			(2)an estimate of all
			 funds expected to be required in that fiscal year for such operations;
			 and
			(3)a
			 detailed justification of the funds requested.
			
